DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation "the electronic funds transfer" in lines 15 and 20 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-17 are similarly rejected by dependencies of claims 1 and 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of generating a unique URL, providing the unique URL to an invoicer, generating a web page associated with the unique URL, the web page includes information related to an invoice, receiving a visit to the web page by an invoicee, displaying information unique to the invoicer on the web page, displaying an offer to apply for a credit line, receiving an acceptance of the offer from the invoicee, pre-populating a credit application for the credit line with information extracted from the invoice, transmitting a request from the web page to process the credit application using the pre-populated information, initiating an electronic funds transfer (EFT) from a cash provider to the invoicer for the amount using the credit line, and reducing a record storing an amount of available credit extended to the invoicee. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components. That is, other than reciting “electronically,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, the concept of sending invoices to customers with address for payment, offering credit line to the customer, and initiating the payment are fundamental economic practices.  These limitations fall under the “certain methods of organizing human activity” (fundament economic practice) grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of performing the limitations electronically (using computer components) using web pages. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. Additionally, the pre-populating a form with user information is generic data processing. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, the web page (via Internet) limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 11 recites system/apparatus claim equivalent of claim 1. This claim is similarly rejected under the same rationale as claim 1, supra.

Claims 2-4 further recite wherein the invoicer pastes the unique URL into the invoice, wherein the invoice is emailed from the invoicer to the invoice, wherein the invoices visits the URL after seeing the invoice. 
These limitations further narrow the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 5 and 12 recite determining that the invoicee does not have an account with the cash provider and receiving an online application from the invoicee.
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 6 and 13 recite extracting fields on the invoice and automatically populating fields on the online application using the extracted fields from the invoice.  
This limitation is as addressed in Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 7 and 14 recite performing and approving a credit check on the invoicee using the online application in order to process the invoicee's request for the electronic funds transfer. 
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 
Claims 8 and 15 recite enabling the invoicer to choose at least a portion of the unique uniform resource locator.  
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9 and 16 recite wherein initiating the EFT transfers funds from a bank account associated with the cash provider to a bank account associated with the invoicer, wherein the bank account associated with the invoice was provided 3to the cash provider by the invoicer.  
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 10 and 17 recite before the generating the URL, requiring the invoicer to have an account with the cash provider and determining that the invoicer does have an account with the cash provider.
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolic et al. (USPAP 2008/0015982) in view of Keithley (USPAP 2008/0167956).

Re claims 1, 6, 11 and 13: Sokolic teaches a method, comprising:
electronically generating a unique uniform resource locator; electronically providing the unique uniform resource locator to an invoicer; electronically generating a web page located at the unique uniform resource locator, the webpage configured to include information related to an invoice; electronically receiving a visit to the web page by an invoicee; electronically displaying information unique to the invoicer on the web page; electronically initiating the electronic funds transfer from a cash provider to the invoicer for the amount (abstract, 0175, 0160, 0172, 0165, fig. 24B); and electronically reducing a database record storing an amount of available credit extended by the cash provider to the invoicee by the amount (abstract).
Sokolic does not explicitly teach electronically displaying an offer to apply for a credit line; electronically receiving an acceptance of the offer from the invoice; electronically pre-populating a credit application for the credit line with information extracted from the invoice; electronically transmitting a request from the web page to process the credit application using the pre-populated information; initiating an electronic funds transfer (EFT) from a cash provider to the invoicer for the amount using the credit line, and reducing a record storing an amount of available credit extended to the invoicee. 
Keithley, using the same problem solving technique, teaches electronically displaying an offer to apply for a credit line (0031); electronically receiving an acceptance of the offer (0031); electronically pre-populating a credit application for the credit line with information extracted from the invoice (0038, fig. 3); electronically transmitting a request from the web page to process the credit application using the pre-populated information (0031); initiating an electronic funds transfer (EFT) from a cash provider to the invoicer for the amount using the credit line (0041, fig. 4, “activate account and use for transaction”), and reducing a record storing an amount of available credit extended to the invoice (0041, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sokolic to include these features as taught by Keithley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sokolic, to include the teachings of Keithley, as pre-population of information provides an extra convenience to the customer and facilitates a smoother transaction and credit product acquisition process (Keithley: [0038]).
 
Re claim 2: Sokolic teaches wherein the invoicer pastes the unique uniform resource locator into the invoice (fig. 24B).

Re claim 3: Sokolic teaches wherein the invoice is emailed from the invoicer to the invoicee (fig. 24B).

Re claim 4: Sokolic teaches, wherein the invoicee electronically visits the unique uniform resource locator after seeing the invoice (0175, 0160, 0172, 0165, fig. 24B).

Re claims 5 and 12: Sokolic teaches electronically determining that the invoicee does not have an account with the cash provider (0175). 
Sokolic does not explicitly teach, but Keithley teaches receiving an online application from the invoice (0038). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sokolic with Keithley for the reasons identified above with respect to claims 1 and 11, supra.  

Re claims 9 and 16: Sokolic teaches wherein initiating the electronic funds transfer transfers funds from a bank account associated with the cash provider to a bank account associated with the invoicer, wherein the bank account associated with the invoice was provided to the cash provider by the invoicer (abstract, 0155, 0172).

Re claims 10 and 17: Sokolic teaches before the generating a uniform resource locator, requiring the invoicer to have an account with the cash provider and determining that the invoicer does have an account with the cash provider (0165).


Re claims 7 and 14: Sokolic does not explicitly teach performing and approving a credit check on the invoicee using the online application in order to process the invoicee’s request for the electronic funds transfer. 
However, Keithley teaches performing and approving a credit check on the invoicee using the online application in order to process the invoicee’s request for the electronic funds transfer (0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature in order to obtain credit worthiness of the invoicee. 
Further support for the limitation of credit check as a risk analysis tool can be found in Morea et al. (USPN 7,103,570) at col. 9, lines 23-29, col. 3, lines 12-18.


Re claims 8 and 15: Sokolic and Keithley combination does not explicitly teach enabling the invoicer to choose at least a portion of the unique uniform resource locator. 
Official notice is hereby taken that the concept of choosing a URL in order to customize the URL is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sokolic and Keithley combination to include this feature for the obvious reason of associating the link with the invoicer.
Support for this limitation can be found in Buckles et al. (USPAP 2018/0101895) at paragraph [0055].


Response to Arguments
Applicant's arguments filed 3/29/2022 with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive.
U.S.C. 101 rejection:
Applicant argues that the claimed invention cannot be “fundamental” business practice because the invention is directed to a method of utilizing computer and Internet technology in the processing of payment using web browser. 
Examiner respectfully disagrees. Using or utilizing computer and internet technology to facilitate an abstract concept without significantly more, does not make the invention less abstract. The computer and Internet technology are mere tools to perform the abstract idea. The focus of the claims is not on improvements in computer and Internet technology as tools, but on certain independent abstract ideas that use these technologies.
Applicant’s citation of DDR Holdings is non-persuasive because the claims at issue in DDR Holdings are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in DDR Holdings.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the
claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Also, in McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in McRO.  
Similarly, Bascom, unlike the instant application, provided a technological solution to a technological problem in [a] conventional business practice.

U.S.C. 103 rejection:

Applicant’s arguments with respect to prior art rejection of the claims have been considered but are moot in view of the new grounds of rejection. 

	 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691